Name: Commission Regulation (EEC) No 210/81 of 27 January 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 1 . 81 Official Journal of the European Communities No L 25/9 COMMISSION REGULATION (EEC) No 210/81 of 27 January 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( 1 ), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 30 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 January 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 171 , 4. 8 . 1970, p . 10 . (2) OJ No L 32, 3 . 2. 1978 , p . 7 . (}) OJ No L 165, 28 . 6 . 1975, p . 45 . ( «) OJ No L 32, 3 . 2 . 1978 , p . 10 . No L 25/ 10 Official Journal of the European Communities 29 . 1 . 81 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit Fl £ 1 . Lemons : 1.1  Spain 1 899 362 17 117-93 272-41 31-57 55 952 128-13 24-17 1.2 (deleted) 1.3  Countries in southern Africa 1 551 295-72 96-29 222-43 25-78 45 686 104-62 19-74 1.4  Other African countries and countries on the Mediterranean 1 773 338-05 110-07 254-27 29-47 52 226 119-59 22-56 1.5  USA 1 829 348-71 1 13-55 262-28 30-40 53 873 123-36 23-27 1.6  Other countries         2. Sweet oranges : 2.1  Countries on the Mediterranean : 2.1.1  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas , Vernas , Valencia lates , Maltese blondes, Shamoutis, Ovalis , Trovita, Hamlins 1 095 208-92 68*03 157-14 18-21 32 277 73-91 13-94 2.1.2  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . .  0)  C ) - 0)  C)  C ) - C )  0 )  C ) 2.1.3  Other 739 140-98 45-90 106-04 12-29 21 780 49-87 9-41 2.2  Countries in southern Africa         2.3  USA 2.4  Brazil 2.5  Other countries 1 300 247-88 80-71 186-44 21-61 38 295 87-69 16-54 3 . Grapefruit and pomelos : 3.1 (deleted) 3.2  Cyprus, Egypt, Gaza, Israel , Turkey 1 091 208-13 67-77 156-54 18-14 32 154 73-63 13-89 3.3  Countries in southern Africa         3.4  USA 1 786 340-64 110-92 256-22 29-70 52 627 120-51 22-73 3.5  Other American countries         3.6  Other countries 846 161-44 52-57 121-43 14-07 24 942 57-11 10-77 4 . Clementines 1 873 357-25 116-32 268-70 31-14 55 192 126-38 23-84 5 . Mandarines, including Wilkins 772 147-29 47-96 110-78 12-84 22 755 52-11 9-83 6 . Monreales and satsumas 1 168 222-87 72-57 167-63 19-43 34 432 78-84 14-87 7 . Tangerines , tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 1 933 368-70 120-05 277-32 32-14 56 961 130-44 24-61 (') The standard average value for this code number is established by Regulation (EEC) No 2419/80 of 19 September 1980 (OJ No L 249, 20 . 9 . 1980). 29. 1 . 81 Official Journal of the European Communities No L 25/ 11 Table II : Apples and pears Amount of standard average values/ 1 00 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit Fl £ 8 . 8.1 Apples :  Countries of the southern hemisphere .... 8.2  European third countries 1 061 202-37 65-89 152-21 17-64 31 264 71-59 13-50 8.3  Countries of the northern hemisphere other than European countries 1 904 363-11 118-23 273-12 31 -66 56 098 128-46 24-23 9 . 9.1 Pears :  Countries of the southern hemisphere .... 9.2  European third countries         9.3  Countries of the northern hemisphere other than European countries 2 292 437-02 142-30 328-71 38-10 67 517 154-61 29-17